 Case 1:18-cr-00457-AJT Document 174 Filed 05/30/19 Page 1 of 1 PageID# 1560



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )
                                                      )       No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                              )
                                                      )
       Defendants.                                    )

                                    NOTICE OF HEARING

       TO:     Robert P. Trout
               Mark J. MacDougall
               Counsel for Defendant Bijan Rafiekian

       PLEASE TAKE NOTICE that the Government’s Motion In Limine To Establish Crime-

Fraud Exception has been set for hearing before United States District Judge Anthony J. Trenga

on Friday, June 7, 2019, at 9:00 a.m.

                                                      Respectfully submitted,

                                                      G. ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY


                /s/                             By:                /s/
 Evan N. Turgeon                                      James P. Gillis
 Trial Attorney                                       Virginia Bar No. 65055
 Counterintelligence                                  John T. Gibbs
    and Export Control Section                        Virginia Bar No. 40380
 National Security Division                           Assistant United States Attorneys
 United States Department of Justice                  The Justin W. Williams
 950 Pennsylvania Ave., NW                               United States Attorney=s Office
 Washington, DC 20530                                 2100 Jamieson Avenue
 (202) 353-0176                                       Alexandria, VA 22314
 Evan.Turgeon@usdoj.gov                               (703) 299-3700
                                                      (703) 299-3982 (fax)
                                                      James.P.Gillis@usdoj.gov
                                                      John.Gibbs@usdoj.gov
